NO. 12-15-00143-CR

                          IN THE COURT OF APPEALS

               TWELFTH COURT OF APPEALS DISTRICT

                                     TYLER, TEXAS

IN RE:                                           §

SHANE CAIN,                                      §      ORIGINAL PROCEEDING

RELATOR                                          §

                                  MEMORANDUM OPINION
                                      PER CURIAM
       Relator Shane Cain seeks a writ of mandamus vacating a judgment of conviction that he
asserts is void. He alleges that, on April 12, 1993, he waived his right to a jury trial and pleaded
“guilty” to possession of a deadly weapon in a penal institution. The trial court found him guilty
and sentenced him to imprisonment for thirty-five years. Relator now contends that the statute
authorizing his jury waiver is void, which in turn renders his jury waiver and conviction void.
He asks this Court to vacate or overturn the judgment and remand the case to the trial court for a
jury trial. Alternatively, he asks that this Court reform or modify the judgment to reduce his
sentence to imprisonment for ten years to run concurrently.
       The only proper means of collaterally attacking a final felony conviction is by a petition
for writ of habeas corpus under article 11.07 of the code of criminal procedure. TEX. CODE
CRIM. PROC. ANN. art. 11.07 § 5 (West 2005) (“After conviction the procedure outlined in this
Act shall be exclusive and any other proceeding shall be void and of no force and effect in
discharging the prisoner.”). This Court has no jurisdiction over complaints that may be raised
only by postconviction habeas corpus proceedings brought under article 11.07. See id. arts.
11.05, 11.07 (West 2005). Only the convicting court and the court of criminal appeals have any
role to play in attempts to raise postconviction challenges to final felony convictions. In re
McAfee, 53 S.W.3d 715, 717 (Tex. App.–Houston [1st Dist.] 2001, orig. proceeding). For that
reason, we may not grant a writ of mandamus, a writ of injunction, or any other writ of any kind
that would result in vacating a judgment of conviction. See Ater v. Eighth Court of Appeals,
802 S.W.2d 241, 243 (Tex. Crim. App. 1991) (orig. proceeding) (holding that in granting writ of
mandamus to vacate conviction appellate court found void, court of appeals usurped exclusive
authority of court of criminal appeals to grant postconviction relief).
         Nevertheless, Relator contends that mandamus is appropriate here because he is not
allowed to file any petitions for writ of habeas corpus in Houston County. That fact, however,
does not give this Court jurisdiction of Relator’s complaint. See id. Accordingly, we deny
Relator’s petition for writ of mandamus. All pending motions are overruled as moot.
Opinion delivered August 17, 2016.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                             (DO NOT PUBLISH)



                                                          2
                                COURT OF APPEALS

     TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                         JUDGMENT

                                        AUGUST 17, 2016


                                       NO. 12-15-00143-CR


                                      SHANE CAIN,
                                          Relator
                                            V.
                                   HOM. PAM FLETCHER,
                                        Respondent


                                     ORIGINAL PROCEEDING
                     ON THIS DAY came to be heard the petition for writ of mandamus filed
by SHANE CAIN, who is the relator in Cause No. 14-288-CR, pending on the docket of the
349th Judicial District Court of Houston County, Texas. Said petition for writ of mandamus
having been filed herein on June 1, 2015, and the same having been duly considered, because it
is the opinion of this Court that a writ of mandamus should not issue, it is therefore
CONSIDERED, ADJUDGED and ORDERED that the said petition for writ of mandamus be,
and the same is, hereby DENIED.
                     By per curiam opinion.
                     Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.